Warner, J.
This was a proceeding, under the Code of this State, by a distress-warrant, to recover the amount due for rent of certain premises, payable, by the terms of the contract, in Amer-r ican gold coin. This case was before this Court at the last term, when the j udgment of the Court below was reversed, and a new trial ordered, upon the ground that the Court erred in holding, that a contract for the payment of a specific sum, in American gold coin, could be discharged by the payment of the same nominal sum, in what is generally known as United States legal tender treasury notes. Upon the new trial, in the Court below, that Court charged the jury in conformity with the law as ruled by this Court in that particular case. There was no error in the charge of the Court below upon that point.
Judgment affirmed.